DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2-21 are pending in the application.  Claim 1 has been canceled.  Claims 2 and 12 have been amended.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6, 8, 9, 12-17, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4, 5, and 7-14 of U.S. Patent No. 10,357,642 B2 in view of Waldron (US 6,241,739 B1).
Regarding claims 2 and 4 of the instant application, the patent substantially requires a tip configured for use in a skin treatment system, comprising: a tip body (claim 1) comprising a proximal end and a distal end, the tip body having a longitudinal axis; an outer member extending along a periphery along the distal end of the tip (claim 1), the outer member defining an interior area; at least one inner member located within the interior area (claim 1), the at least one inner member being configured to abrade skin of a subject when the tip is moved relative to skin; and at least one vacuum opening configured to receive fluid and debris being transferred away from the distal end of the tip (claim 1); wherein the proximal end of the tip is configured to couple to a handpiece assembly (claim 1); wherein the distal end of the tip is angled with respect to the longitudinal axis, wherein the angled distal end increases a contact area between the tip and a subject's skin (claim 7); and wherein the at least one inner member comprises a spiral-like pattern (claim 1).  However, the patent fails to disclose that the distal end of the tip is angled such that a distal surface of the outer member of the distal end of the tip is along a plane, the plane being at a non-orthogonal angle relative to the longitudinal axis.
In the same field of endeavor, Waldron teaches (Figures 8 and 12A-13) a tip (22) configured for use in a skin treatment system, wherein the distal end of the tip is angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the tip is along a plane, the plane being at a non-orthogonal angle relative 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the tip disclosed by US 10,357,652 B2 to be angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the tip is along a plane, the plane being at a non-orthogonal angle relative to the longitudinal axis, and wherein the angled distal end increases a contact area between the tip and a subject’s skin, as taught by Waldron.  This modification would provide a sloped tip to provide easier access to difficult to reach locations (Waldron, Column 5, lines 21-23).
The limitations of claim 3 of the instant application substantially correspond to the limitations of claim 2 of the patent in view of Waldron.
Regarding claim 5, US 10,357,652 B2 in view of Waldron above teaches the invention substantially as claimed.  However, the combined teaching above fails to teach that the at least one inner member comprises an array of protruding members.
However, Waldron further teaches (Figure 5) that the tip comprises an array of protruding members (42) configured to abrade skin of a subject when the tip is moved relative to the skin (Column 4, lines 24-51).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one inner member to comprise an array of protruding members, as further taught by Waldron.  This modification would produce a smooth and uniform removal of the skin surface (Column 4, lines 31-33).

The limitations of claim 8 of the instant application substantially correspond to the limitations of claim 6 of the patent in view of Waldron.
The limitations of claim 9 of the instant application substantially correspond to the limitations of claim 5 of the patent in view of Waldron.
Regarding claims 12 and 14 of the instant application, the patent substantially requires a tip configured for use in a skin treatment system, comprising: a tip body (claims 8 and 13) comprising a proximal end and a distal end; an outer member extending along a periphery along the distal end of the tip (claims 8 and 13), the outer member defining an interior area; and at least one inner member located within the interior area (claims 8 and 13), wherein the at least one inner member is configured to abrade skin of a subject when the tip is moved relative to skin; wherein the proximal end of the tip is configured to couple to a skin treatment handpiece (claims 8 and 14); wherein the distal end of the tip is angled with respect to a longitudinal axis of the tip, wherein the angled distal end increases a contact area between the tip and a subject's skin (claim 8); and wherein the at least one inner member comprises a spiral-like patterns (claim 8 and 13).  However, the patent fails to disclose that the tip is angled with respect a longitudinal axis of the tip such that at least a distal surface of the outer member of the distal end of the tip is at a non-orthogonal angle relative to the longitudinal axis of the tip.
In the same field of endeavor, Waldron teaches (Figures 8 and 12A-13) a tip (22) configured for use in a skin treatment system, wherein the distal end of the tip is angled 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the tip disclosed by US 10,357,652 B2 to be angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the tip is at a non-orthogonal angle relative to the longitudinal axis of the tip, and wherein the angled distal end increases a contact area between the tip and a subject’s skin, as taught by Waldron.  This modification would provide a sloped tip to provide easier access to difficult to reach locations (Waldron, Column 5, lines 21-23).
The limitations of claim 13 of the instant application substantially correspond to the limitations of claim 9 of the patent.
Regarding claim 15, US 10,357,652 B2 in view of Waldron above teaches the invention substantially as claimed.  However, the combined teaching above fails to teach that the at least one inner member comprises an array of protruding members.
However, Waldron further teaches (Figure 5) that the tip comprises an array of protruding members (42) configured to abrade skin of a subject when the tip is moved relative to the skin (Column 4, lines 24-51).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the at least one inner member to comprise an array of 
The limitations of claim 16 of the instant application substantially correspond to the limitations of claim 10 of the patent in view of Waldron.
The limitations of claim 17 of the instant application substantially correspond to the limitations of claim 11 of the patent in view of Waldron.
The limitations of claim 19 of the instant application substantially correspond to the limitations of claim 12 of the patent in view of Waldron.
The limitations of claim 21 of the instant application substantially correspond to the limitations of claims 13 and 14 of the patent in view of Waldron.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5-10, 12, 13, and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shadduck (US 2001/0037118 A1) in view of Waldron (US 6,241,739 B1).
Regarding claim 2, Shadduck discloses (Figures 4-6) a tip configured for use in a skin treatment system, comprising: a tip body (20) comprising a proximal end (at 72a) 
In the same field of endeavor, Waldron teaches (Figures 8 and 12A-13) a tip (22) configured for use in a skin treatment system, wherein the distal end of the tip is angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the tip is along a plane, the plane being at a non-orthogonal angle relative to the longitudinal axis; and wherein the angled distal end increases a contact area between the tip and a subject’s skin.  Waldron teaches that a sloped tip provides easier access to difficult to reach locations (Column 5, lines 21-23).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the tip to be angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the 
Regarding claim 3, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) that the at least one inner member comprises at least one of sharp blades, sharp areas, and other structures for treating skin (55; Shadduck, paragraph 0046).
Regarding claim 5, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) that the at least one inner member comprises an array of protruding members (55; Shadduck, paragraph 0046).
Regarding claim 6, Shadduck as modified by Waldron teaches (Shadduck, Figure 4) at least one fluid delivery opening (54) configured to receive fluid being transferred to a distal end of the tip (Shadduck, paragraph 0044).
Regarding claim 7, Shadduck as modified by Waldron teaches (Shadduck, Figure 4) a tip connector (69, 72a) that is in fluid communication with the at least one fluid delivery opening (54), the tip connector extending toward the proximal end of the tip, wherein the tip connector is configured to secure with a lumen of the handpiece assembly (Shadduck, paragraph 0050).
Regarding claim 8, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) the tip further comprises an imbedded treatment material (55; Shadduck, paragraph 0046).

Regarding claim 10, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) a skirt portion (69, 72a) extending from the proximal end of the tip body (20), the skirt portion being configured to couple to the handpiece assembly (42), wherein the skirt portion comprises a gripping surface (72a) to assist in attaching the tip to the handpiece assembly and removing the tip from the handpiece assembly (Shadduck, paragraph 0050).
Regarding claim 12, Shadduck discloses (Figures 4-6) a tip configured for use in a skin treatment system, comprising: a tip body (20) comprising a proximal end (at 72a) and a distal end (at 62); an outer member (62) extending along a periphery along the distal end of the tip, the outer member defining an interior area (60a); and at least one inner member (ridge formed between grooves 60a and 60b) located within the interior area, wherein the at least one inner member is configured to abrade skin of a subject when the tip is moved relative to skin (paragraph 0054); and wherein the proximal end of the tip is configured to couple to a skin treatment handpiece (42).  However, Shadduck fails to disclose that the distal end of the tip is angled with respect to a longitudinal axis of the tip such that at least a distal surface of the outer member of the distal end of the tip is at a non-orthogonal angle relative to the longitudinal axis of the tip, wherein the angled distal end increases a contact area between the tip and a subject's skin.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end of the tip to be angled with respect to the longitudinal axis such that a distal surface of the outer member of the distal end of the tip is at a non-orthogonal angle relative to the longitudinal axis of the tip, and wherein the angled distal end increases a contact area between the tip and a subject’s skin, as taught by Waldron.  This modification would provide a sloped tip to provide easier access to difficult to reach locations (Waldron, Column 5, lines 21-23).
Regarding claim 13, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) that the at least one inner member comprises at least one of sharp blades, sharp areas and other structures for treating skin (55; Shadduck, paragraph 0046).
Regarding claim 15, Shadduck as modified by Waldron teaches (Waldron, Figure 5) that the at least one inner member comprises an array of protruding members (55; Shadduck, paragraph 0046).
Regarding claim 16, Shadduck as modified by Waldron teaches (Shadduck, Figure 4) at least one vacuum opening (50) configured to receive fluid and debris being transferred away from the distal end of the tip (Shadduck, paragraph 0044).

Regarding claim 18, Shadduck as modified by Waldron teaches (Shadduck, Figure 4) at least one vacuum opening (50) configured to receive fluid and debris being transferred away from the distal end of the tip and at least one fluid delivery opening (54) configured to receive fluid being transferred to a distal end of the tip (Shadduck, paragraph 0044).
Regarding claim 19, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) the tip further comprises an imbedded treatment material (55; Shadduck, paragraph 0046).
Regarding claim 20, Shadduck as modified by Waldron teaches (Shadduck, Figure 4) that the tip body, the outer member and the at least one inner member are monolithically formed (Shadduck, paragraph 0045).
Regarding claim 21, Shadduck as modified by Waldron teaches (Shadduck, Figure 5) a skirt portion (69, 72a) extending from the proximal end of the tip body (20), the skirt portion being configured to couple to the handpiece assembly (42), wherein the skirt portion comprises a gripping surface (72a) to assist in attaching the tip to the handpiece assembly and removing the tip from the handpiece assembly (Shadduck, paragraph 0050).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shadduck (US 2001/0037118 A1) in view of Waldron (US 6,241,739 B1) as applied to claim 10 above, and further in view of Ignon (US 6,629,983 B1).
	Regarding claim 11, Shadduck as modified by Waldron teaches the invention substantially as claimed.  However, the combined teaching fails to teach that a diameter or other cross-sectional dimension of the tip is greater along the skirt portion than along the tip body.
	Ignon teaches (Figures 1-3) a tip (36) for use in a skin treatment system, comprising a tip body comprising a proximal end and a distal end, wherein the proximal end of the tip is configured to couple to a headpiece assembly (14). Ignon teaches a skirt portion (larger diameter section of the tip at the proximal end) extending from the proximal end of the tip body, the skirt configured to couple to the handpiece assembly (at 45), wherein the skirt portion comprises a gripping surface to assist in attaching the tip to the handpiece assembly and removing the tip from the handpiece assembly.  Ignon further teaches that a diameter or other cross-sectional dimension of the tip is greater along the skirt portion than along the tip body (Ignon, Figures 2 and 3).
	It would have been obvious to one having ordinary skill in the art at the time the invention was to modify the skirt portion taught by Shadduck in view of Waldron to comprise a diameter or other cross-sectional dimension of the tip that is greater along the skirt portion than along the body, as taught by Ignon. Ignon discloses that this configuration is a simple connection that is well known in the art to allow a snap-fit relationship facilitated by the provision of an O-ring (Ignon, Column 2, lines 57-65).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons were provided in the previous Office Action.


Response to Arguments
Applicant’s arguments with respect to claims 2, 3, 5-13, and 15-21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Waldron reference has been cited as a teaching reference to address the new limitations in claims 2 and 12.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/C.D.K/Examiner, Art Unit 3771             

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771